Citation Nr: 1433960	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-13 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for insomnia, including as secondary to service-connected disabilities.

2.  Entitlement to service connection for headaches, including migraine headaches and as secondary to service-connected disabilities.

3.  Entitlement to a rating higher than 20 percent prior to July 16, 2011, and higher than 40 percent since, for a lumbosacral spine strain with degenerative disc disease at L5-S1, including entitlement to a separate rating for lumbar stenosis.

4.  Entitlement to an initial rating higher than 20 percent for cervical spine osteoarthritis, including entitlement to a separate rating for cervical stenosis.

5.  Entitlement to an effective date earlier than July 16, 2011, for the grant of a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August to November 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from November and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for insomnia and headaches, also a higher rating for the lumbosacral spine disability, but granted service connection for the cervical spine disability.  Regarding the latter, the Veteran is contesting the 20 percent rating initially assigned.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for occasions when the disability has been more severe than at others.).  Indeed, VA has to give this consideration even when the appeal concerns an established rating, as in the case of the lumbar spine disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

And this is precisely was since has occurred in a more recent July 2012 rating decision wherein the RO assigned a higher 40 percent rating for the lumbosacral spine disability - but only retroactively effective as of July 16, 2011.  So the appeal of this claim now concerns whether the Veteran was entitled to a rating higher than 20 percent for this disability prior to July 16, 2011, and whether he has been entitled to a rating higher than 40 percent since.  Although that rating increase during the pendency of this appeal represents a partial grant of benefits, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a decision awarding a higher rating, but less than the maximum possible rating, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In February 2014, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

During the hearing, the Veteran indicated that he is claiming entitlement to service connection for insomnia and migraine headaches on a secondary basis as well as on a direct basis, so both must be considered in deciding these claims.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court (CAVC) has jurisdiction by virtue of a Notice of Disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).


Regarding the increased-rating claims, the Veteran initiated appeals of these claims but failed to complete the steps necessary to perfect them.  Usually, an issue is ripe for Board review after an appeal is perfected.  See 38 C.F.R. § 20.200, 20.201, 20.202, 20.302 (2013) (the regulations outlining the procedures for appealing unfavorable RO determinations to the Board).  However, the Board heard argument regarding these claims during the February 2014 hearing.  And the Court has held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court explained that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id., at 47.

Also during that February 2014 videoconference hearing before the Board, the Veteran's attorney indicated they are claiming entitlement to separate ratings for stenosis (both lumbar stenosis and cervical stenosis).  So the Board will also address this additional argument.  

In an intervening April 2013 rating decision, the RO granted a TDIU effective July 16, 2011, so as of the same date the rating for the Veteran's lumbar spine disability was increased from 20 to 40 percent.  In testimony during the February 2014 Board hearing, the Veteran and his attorney argued that an earlier effective date for the award of the TDIU was warranted - including on an extra-schedular basis when considering the provisions of 38 C.F.R. § 4.16(b).  In essence, then, the Veteran expressed disagreement with the effective date of the TDIU during the Board hearing.  This represents a timely filing of an NOD concerning this claim or, in other words, the initiation of an appeal for an earlier effective date.  38 C.F.R. §§ 20.200, 20.201, 20.302.  The RO, however, has not issued a statement of the case (SOC) regarding this "downstream" issue.  The RO is obligated to issue an SOC after the filing of a timely NOD, after receipt of which the Veteran will have opportunity to also file a timely substantive appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  The appropriate disposition of this claim, in the meantime, is to remand it rather than merely refer it to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Since the Veteran is represented in this appeal by a private attorney, the remand of this claim will be directly to the RO rather than via the Appeals Management Center (AMC).

Consider also that, in any event, the Board is barred from granting a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) in the first instance, having instead to refer the matter to the Under Secretary for Health or to the Director of the Compensation and Pension Service for this initial consideration.  See Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board cannot award a TDIU under § 4.16(b) in the first instance because it has no authority to do so).

The additional issue of entitlement to service connection for depression, including as secondary to service-connected disabilities, has been raised by the record (see February 2014 Board hearing transcript), but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this additional claim.  During the February 2014 hearing, the Veteran's attorney indicated the Veteran already had filed a claim of entitlement to service connection for depression, although the Board sees no evidence of such a claim in the records available to it.  To the extent, then, the RO has not received a claim of entitlement to service connection for depression, including as secondary to service-connected disabilities, the Board is referring this claim to the RO for appropriate action.  The Veterans Court (CAVC) has clarified the meaning of the terms frequently used to determine the scope of a claim properly on appeal before the Board.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355 (2011).  A "claim" seeks entitlement to a benefit, a "theory" is a means of establishing entitlement to the benefit sought, and a "matter" is the entire subject under consideration.  Id.  All theories pertaining to the same benefit for the same disability are part of the same claim.  Id.; but see Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (distinguishing requests for revision of a decision on the grounds of clear and unmistakable error (CUE) under 38 U.S.C.A. § 5109(a) (West 2002)).  As the meaning of the term encompasses the entire subject under consideration by the adjudicatory body, the scope of the matter may be different at different stages of adjudication.  Hillyard, 24 Vet. App. at 355.

Accordingly, the Board has jurisdiction to adjudicate the merits of different theories, or questions, on a single matter because the Veteran's appeal properly brings all means of establishing entitlement to the benefit sought before the Board.  Godfrey v. Brown, 7 Vet. App. 398, 409 (1995); see also Hillyard, 24 Vet. App. at 355.  However, an NOD and Substantive Appeal (VA Form 9 or equivalent) filed by the Veteran cannot confer jurisdiction on the Board to review claims that are wholly separate and distinct from the claim presented to and adjudicated by the RO.  Jarrell, 20 Vet. App. at 332; Godfrey, 7 Vet. App. at 409.

Aside from, as mentioned, remanding the claim for an effective date earlier than July 16, 2011, for the grant of the TDIU, including on an extra-schedular basis under the special provisions of 38 C.F.R. § 4.16(b), the Board also is remanding the claim of entitlement to service connection for headaches, including migraines and as secondary to service-connected disabilities, because this claim requires further development before being decided on appeal.  The Board, however, is going ahead and deciding the claims for service connection for insomnia and for higher ratings for the lumbosacral spine and cervical spine disabilities.


FINDINGS OF FACT

1.  The Veteran does not suffer from a ratable disability manifested by insomnia.

2.  His service-connected lumbosacral spine strain with degenerative disc disease at L5-S1 is manifested by pain that interferes with his sleep and limitation of motion due to the pain, but not ankylosis and certainly not unfavorable ankylosis.

3.  Before July 16, 2011, he had relatively mild right lower extremity radiculitis.

4.  Since July 16, 2011, however, he has had moderate right lower extremity radiculitis.

5.  His service-connected cervical spine osteoarthritis is also manifested by pain that interferes with his sleep and causes limitation of motion (forward flexion to more than 15 degrees) but not ankylosis.

6.  He has right upper extremity radiculopathy.


CONCLUSIONS OF LAW

1.  It is not shown the Veteran has insomnia on account of disease or injury incurred in or aggravated by his active military service or that is proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria are not met for entitlement to a disability rating higher than 20 percent before July 16, 2011, or higher than 40 percent since, for the lumbosacral spine strain with degenerative disc disease at L5-S1.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5242, 5243 (2013).

3.  The criteria for a separate evaluation of 10 percent for right lower extremity radiculopathy are met before July 16, 2011, and the criteria for a 20 percent evaluation are met effective that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2013).

4.  The criteria are not met for entitlement to a disability rating higher than 20 percent for the cervical spine osteoarthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5003-5242 (2013).

5.  The criteria are met for a separate evaluation of 10 percent for the right upper extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, not of record that is necessary to substantiate the claim, that the claimant is expected to provide, and that VA will attempt to obtain for the claimant, so on his behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Ideally, this notice should precede the initial RO adjudication of the claim as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it did not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in an SOC or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, inasmuch as the Veteran is still given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


The U. S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, instead, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran has the burden of proof of not only establishing error but also, above and beyond that, of showing how it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, so including notice of both what is required to establish underlying entitlement to service connection (Veteran status, existence of the claimed disability, and a correlation between the disability and the Veteran's service), but also that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.

But if service connection is granted and, in response, the Veteran appeals a "downstream" issue such as the compensation level assigned for the disability or effective date, then VA does not have to provide additional VCAA notice concerning these downstream elements of the claim because the initial intended purpose of the notice has been served inasmuch as the claim as it arose in its initial context has been granted, so substantiated.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance as concerning the claim of entitlement to a higher initial rating for the cervical spine osteoarthritis.  Therefore no additional notice is required regarding this initial-rating claim.

Moreover, as even concerning the claim for higher ratings for the lumbosacral spine disability, according to the U.S. Court of Appeals for the Federal Circuit, in a case as here involving a claim for an increased rating, the notice described in 38 U.S.C.A. § 5103(a) need not be Veteran specific or advise him that, to substantiate his claim, he must submit medical or lay evidence showing the effect any worsening in his disability has on his employment and daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Rather, VA need only provide generic notice advising him of the evidentiary and legal criteria for establishing his entitlement to greater compensation.  Id.  And this, too, occurred in this instance.

Here, the VCAA duty to notify was satisfied by way of a January 2009 letter that fully addressed all notice elements.  It was sent prior to the initial RO decision that is at issue in this appeal, so in the preferred sequence.  The letter duly informed the Veteran of the type of evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  He also was advised of disability ratings and effective dates in accordance with the Court's holding in Dingess.

VA also as mentioned has a duty to assist the Veteran in developing his claims.  This duty includes assisting him in the procurement of relevant records, so from both prior to, during and since his service, therefore including his service treatment records (STRs) and pertinent post-service VA and private treatment records.  This duty to assist also includes providing an examination for a medical opinion when needed to help decide a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no such obligation when there is no reasonable possibility the assistance would help substantiate the claim.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained his STRs, post-service VA clinical records, and private medical records.  As well, he was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ of the Board.  Furthermore, the Veteran was afforded several VA medical examinations in response to his claims.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate or otherwise notify the Veteran why an adequate examination or opinion cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations performed in this particular instance are more than adequate.  The examinations and consequent opinions are fully informed, comprehensive, and substantiated and based on the evidence of record as well as on the Veteran's statements and the results of the objective physical examinations.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) and D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Regarding the videoconference hearing before the Board, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  In this case, during the February 2014 Board hearing, the presiding VLJ fully explained the issues on appeal and asked questions focused on the nature, etiology, and/or severity of the disabilities at issue.  The Veteran was assisted at the hearing by an attorney, who in her arguments and questioning evidenced her actual knowledge of the type of evidence needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  Neither she nor the Veteran has asserted that VA failed to comply with 
38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conducting of the hearing.  As such, the Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review and Preliminary Matters

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If however a condition noted during service is not shown to be chronic, or this is legitimately questionable, then generally a showing of continuity of symptoms after service is required to support the claim.  38 C.F.R. § 3.303(b).

But regarding this notion of continuity of symptomatology, service connection under 38 C.F.R. § 3.303(b) may be granted only for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Still, though, service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence of current disability or, at the very least, showing the existence of disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or correlation between the disease or injury in service and the presently-claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 
38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  To prevail on the issue of secondary service causation, the record must show:  (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus or connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran asserts that he is having difficulty sleeping and thus is entitled to service connection for insomnia.  A review of the record on appeal, including the VA medical examination reports, reveals the VA examiners have acknowledged that he has insomnia.  But generally speaking, insomnia is a mere symptom, not an actual ratable disability, and there is no underlying disability accounting for his insomnia that has been attributed to his military service.  On VA examination in October 2009, the VA examiner explicitly stated that there was no objective clinical evidence, as an example, of obstructive sleep apnea.

Service connection is granted for disabilities and not for symptoms, alone, without a definitively diagnosed underlying disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (holding that mere symptoms alone, such as pain, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted).  

To reiterate, insomnia is a mere symptom.  Indeed, the Veteran himself attributed it to pain emanating from physical disabilities as well as his emotional state.  But the record contains no diagnosis of a specific sleep disorder, such as sleep apnea, which conceivably might include insomnia as an attendant symptom.

In November 2013, RE, D.C., indicated that the insomnia being claimed was due to pain and continued worsening of the Veteran's service-connected conditions.  Dr. RE did not offer a diagnosis related to insomnia.  He appears instead to have indicated that insomnia is a symptom or manifestation associated with pain caused by the service-connected disabilities, but this speaks more so to the severity of these service-connected disabilities (specifically, their worsening, hence, the claims for higher ratings for them), not that additional compensation necessarily is warranted for consequent insomnia.

Because insomnia is a symptom without a diagnosed underlying disability, service connection for it must be denied under all alleged theories of entitlement.  Id.; 38 C.F.R. §§ 3.303, 3.310.  In essence, the current-disability requirement is lacking, which is a prerequisite to the granting of service connection.  The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

As already alluded to, Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in 
actual disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Since there is no underlying disability accounting for the Veteran's insomnia, other than in the sense that he has it owing to his service-connected disabilities, he is not entitled to service connection for any additional disability since none is shown.  And, again, to the extent this insomnia is indicative of a worsening of the disabilities causing it, this will be address in deciding whether he is entitled to additional compensation in the way of higher ratings for these service-connected disabilities.


In deciding this claim, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 3.102, 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  And this practice is employed irrespective of whether it is an established or initial rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2013).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  


Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  VA regulation also provides that, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disabilities affecting the spine are rated based on either the General Rating Formula for Diseases and Injuries of the Spine or on the basis of the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating requires incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires incapacitating episodes of at least two weeks but less than four weeks; and a 40 percent rating requires incapacitating episodes of at least four weeks but less than six weeks.  See also Note(1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, defining an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bedrest prescribed by a physician and treatment by a physician.

The General Rating Formula for Diseases and Injuries of the Spine covers Diagnostic Codes 5235-42.  Diagnostic Code 5242, in particular, concerns degenerative arthritis of the spine and indicates to see also Diagnostic Code 5003 since it, too, pertains to rating degenerative arthritis (hypertrophic or osteoarthritis).  Diagnostic Code 5003, as well as Diagnostic Codes 5235-5242, indicates to rate the arthritis on the basis of the extent it causes limitation of motion of the specific joint or joints affected.  Diagnostic Codes 5235-42, since specifically concerning limitation of motion of the spine, provide a 10 percent rating when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is between 120 and 235 degrees, or where muscle spasm or guarding does not result in an abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or where muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned if evidence shows forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, a 50 percent rating if the evidence shows unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating if the evidence shows unfavorable ankylosis of the entire spine (that is, when additionally considering the adjacent cervical segment).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 or 5243 if applicable.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under the appropriate diagnostic code.  Id. Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is from zero to 45 degrees, left and right lateral flexion is from zero to 45 degrees, and left and right rotation is from zero to 80 degrees.  Id.  


Lumbosacral Spine Strain with Degenerative Disc Disease at L5-S1

The Veteran's service-connected low back disability was rated as 20-percent disabling before July 16, 2011, and has been rated as 40-percent disabling effectively since under the provisions of Diagnostic Code 5242.

In February 2008, the Veteran asserted that back pain was interfering with work.  However, he did not mention sleep problems or that tiredness from sleep problems had an impact on his job performance.

A February 2008 MRI of the lumbar spine revealed, in pertinent part, degenerative changes, osteophyte formation, and loss of disc height.  No stenosis was observed.

A February 2008 report of MJR, M.D. indicated that on physical examination of the back, the Veteran exhibited mild to moderate discomfort.  The thoracic spine revealed normal thoracic kyphosis and normal lumbar lordosis.  The Veteran could bend and touch his knees with some discomfort.  Dr. MJR diagnosed thoracic strain with left-side radiculitis and lumbar degenerative disc disease.

A March 2008 report from RE, D.C. indicated that the Veteran suffered from lumbar muscle spasms and that lumbar spine range of motion was reduced and entailed pain.  The low back disability was aggravated by activities such as work, housework, bending, lifting, sitting for moderate periods of time, and when arising.  

On April 2008 VA examination, the Veteran denied flare-ups.  He indicated, rather, that he had low back pain every day.  He used no assistive devices and could walk three blocks and/or 15 minutes and then had to rest.  Gait was not unsteady.  The Veteran was independent in the activities of daily living such as eating, grooming, bathing, toileting, and dressing.  He was working at a sedentary job, which he performed independently.  Thoracolumbar spine forward flexion was from zero to 40 degrees.  Extension was to zero degrees.  Bilateral lateral flexion was from zero to 30 degrees.  Right lateral rotation was from zero to 20 degrees.  Left lateral rotation was not specified.  There was objective evidence of pain on range of motion to include spasm.  There was mild tenderness over the lumbar area but no weakness.  The examiner diagnosed lumbosacral spine strain, L5-S1 disc herniation, left thoracic strain with left-sided radiculitis, and right neural formainal stenosis at L5-S1.

On January 2009 VA examination of the spine, the Veteran reported chronic low back pain that was an eight or nine on a scale of one to 10.  The pain was aggravated by prolonged sitting or standing.  The Veteran was able to perform his job duties despite the pain.  He was independent in the activities of daily living.  Occasionally, he used a back brace.  There was no additional loss of range of motion following repetitive use or during flare-ups.  The Veteran denied incapacitating episodes over the previous 12 months.  Objectively, there was mild tenderness to palpation.  Thoracolumbar spine range of motion was as follows: forward flexion of zero to 40 degrees, extension of zero degrees, bilateral lateral bending of zero to 30 degrees, and rotation of zero to 30 degrees bilaterally.  There was pain at the extremes of motion.  Following three repetitive range of motion exercises, pain and range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  The examiner diagnosed lumbar spondylosis.  The examiner indicated that the Veteran's low back disability was essentially unchanged since the previous April 2008 VA examination.  

On June 2009 VA examination of the spine, the Veteran stated that he was employed as a deputy director in local government.  The Veteran indicated that his low back pain had increased in severity since the previous VA examination.  Thoracolumbar spine range of motion was as follows: forward flexion zero to 35 degrees, extension zero to seven degrees, right lateral flexion zero to 10 degrees, left lateral flexion zero to 17 degrees, right lateral rotation zero to eight degrees, and left lateral rotation zero to 10 degrees.  There was pain on range of motion.  There was objective evidence of pain following three repetitions of range of motion.  There was no additional limitation of motion after repetitive range of motion exercises.  An X-ray study of the lumbar spine revealed degenerative disc disease with osteophytes and facet joint osteoarthritis.  There was no claimed loss of time from work due to the low back in the previous 12 months.  The Veteran was employed on a full-time basis.  The examiner diagnosed moderate lumbar spine osteoarthritis and severe lumbar degenerative disc disease.  There were significant occupational effects due to decreased mobility, problems lifting and carrying, and decreased strength.  

A private evaluation in August 2009 revealed a positive bilateral straight leg raise test.

Beginning in September 2009, several private medical providers indicated that the Veteran could not fulfill his job duties due to his low back disability.  There was no mention of sleep problems caused by low back pain interfering with the ability to work or that any insomnia caused by low back pain had any functional impact.

In January 2010, ARM, M.D. indicated, in pertinent part, that the Veteran's primary diagnosis was of severe lumbosacral spine stenosis.  This condition was manifested by severe pain and limited the Veteran's ability to have normal thoracolumbar range of motion.

A January 2010 private medical report indicated that low back pain caused sleep problems such that muscle relaxants were prescribed.  

In January 2010, disability retirement was approved by the government entity for which he was working effective September 1, 2009.

A private medical report dated in February 2011 indicated that low back pain radiated into the right leg.  

A May 2011 report of Dr. RE indicated that the Veteran complained of aches and pains as well as stiffness of the thoracolumbar spine.  Flare-ups were increasingly frequent and consisted of increased pain.  

On July 2011 VA examination, the Veteran indicated that low back pain was worse than on the last VA examination in January 2009.  Low back pain was a nine on a scale of one to 10 and was aggravated by prolonged sitting and standing.  A March 2011 lumbar MRI revealed multilevel spondylosis.  The Veteran was independent in the activities of daily living but used a cane for ambulation.  He also used a back brace.  He did not report additional limitation following repetitive use or during flare-ups.  There was difficulty sleeping due to pain.  He denied incapacitating episodes during the previous 12 months.  There was no gross deformity of the thoracolumbar spine.  However, there was tenderness to palpation.  Forward flexion was from zero to 30 degrees with pain throughout range of motion, extension was from to zero degrees, side bending was from zero to 25 degrees bilaterally with pain at the extremes of range of motion, and rotation was from zero to 25 degrees bilaterally with pain at the extremes of range of motion.  Following three range of motion exercises, range of motion and pain levels were the same.  There was no evidence of fatigue, weakness, or lack of endurance.  Gait was normal with cane.  The diagnosis was of lumbar spondylosis.  The examiner opined that the Veteran could not perform either physical or sedentary employment due to the intractable pain in the low back.

An October 2012 private medical record indicated that the Veteran suffered from bilateral lumbosacral spine radiculitis left greater than right, which was moderate in severity.

During VA treatment in November 2013, the Veteran indicated that pain interfered with sleep.

At no time during the appeal period did the Veteran experience incapacitating episodes as a result of this service-connected low back disability.  As such, the Board need not consider increased ratings based on Diagnostic Code 5243, in other words based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran has not, by definition, had any incapacitating episodes (physician-prescribed bedrest...), much less of the frequency and duration during the immediately preceding 12 months to warrant additional compensation.

The Board resultantly will consider this claim alternatively under the General Rating Formula for Diseases and Injuries of the Spine.  But even with this additional consideration, at no time during the appeal period is an evaluation exceeding 40 percent warranted for the Veteran's service-connected low back disability because no ankylosis has been shown, either favorable or unfavorable, but certainly not unfavorable.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar (i.e., thoracic and lumbar) spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, DCs 5235-42, Note (5).

Ankylosis also has been defined in precedent cases as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

As explained, a 40 percent evaluation before July 16, 2011 would require that forward flexion of the thoracolumbar spine was limited to 30 degrees or less or there was favorable ankylosis of the entire thoracolumbar spine.  The evidence does not reflect any kind of ankylosis of the thoracolumbar spine.  Thus, for an evaluation in excess of 20 percent at any time before July 16, 2011, the evidence would have to show that forward flexion of the thoracolumbar spine was to limited to 30 degrees or less.  A close review of the evidence reveals that forward flexion of the thoracolumbar spine was not limited to 30 degrees or less at any time before July 16, 2011.  As such, an evaluation exceeding 20 percent for the low back disability is not warranted at any time before July 16, 2011.


Both before July 16, 2011 and effective that date, however, a separate evaluation is warranted for right lower neurologic symptoms.  Indeed, August 2009 testing revealed a positive straight leg raise test.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5242 or 5243 in applicable, Note (1).  

Diagnostic Code 8521 pertains to paralysis of the external popliteal (common peroneal) nerve.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; and severe incomplete paralysis warrants a 30 percent disability evaluation.  A 40 percent disability rating is warranted for complete paralysis, with foot drop and slight droop of the first phalanges of all toes, lost dorsiflexion and abduction of the foot, weakened adduction, and anesthesia covering the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Here, the right lower extremity neurologic manifestations cannot be deemed as any more than mild before July 16, 2011 because details that would lead the Board to conclude that the disability was more than mild are missing.  Indeed, most of the Veteran's complaints before July 16, 2011 centered on pain in the low back region and not pain radiating into the right lower extremity.  Thus, the Board finds that no more than a 10 percent evaluation for right lower extremity neurologic manifestations is warranted before that date.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  No more than a 20 percent evaluation for that disability is warranted effective July 16, 2011 because the October 2012 private medical report indicated expressly that the lower extremity radiculopathy was moderate is severity.

The Board need not consider whether a separate evaluation is warranted for left lower extremity radiculopathy because service connection for that additional disability was granted in a June 2008 rating decision.  As well, the Board need not consider whether an increased rating is warranted for this left lower extremity radiculopathy because a higher rating for this additional disability was denied in an April 2013 rating decision, and the Veteran did not in response file a timely NOD regarding that determination.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2013) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.

Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59 (2013).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See Id.

Here, to the extent these manifestations have been present, either before July 16, 2011 or since, they have been taken into consideration.  The Board has also considered any sleep problems resulting from the low back disability.  However, as explained, there is no means by which to assign higher ratings because the pain to include any sleep problems emanating it, etc. does not result in sufficient restriction of the Veteran's thoracolumbar spine range of motion.

During the February 2014 Board hearing, the Veteran's attorney argued that the Veteran was entitled to a separate evaluation for lumbar stenosis, as his low back disability was rated based on the arthritic component.  The Board finds that a separate evaluation for lumbar stenosis is unwarranted, however, as such would violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14; Esteban, supra.  According to Dr. ARM, the Veteran's lumbar stenosis is manifested by pain, and pain already has been taken into consideration in the ratings assigned for the low back disability both before and since July 16, 2011.  He cannot then be additionally compensated for the very same symptom of pain, irrespective of the underlying or precipitating diagnosis causing it.


Cervical Spine Osteoarthritis

The Veteran's service-connected cervical spine disability has been rated initially as 20-percent disabling under hyphenated Diagnostic Code 5003-5242, which, as already explained, both concern arthritis.  And the arthritis, in turn, is rated based on the extent is causes limitation of motion in this segment of the Veteran's spine.  He has not shown sufficient limitation of motion to warrant a higher rating.

On April 2008 VA examination of the spine, cervical spine forward flexion was from zero to 45 degrees, extension was from zero to 30 degrees, left and right lateral flexion was from zero to 30 degrees, left and right lateral rotation was from zero to 70 degrees.  The Veteran complained of pain.  There was no increased pain, fatigue, weakness, or lack of endurance and no further loss of motion on repetitive range of motion exercises.  There was no objective evidence of painful motion.   There was no spasm, weakness, or local tenderness.  There were no cervical spine postural or fixed deformities.  

A September 2008 MRI of the cervical spine revealed no evidence of disc herniation.  There was some osseous ridging that resulted in bilateral formainal stenosis and mild ventral thecal sac compression.  

In a September 2008 report, Dr. MJR indicated that the Veteran voiced complaints of neck pain.  On objective examination, there was cervical spine tenderness.  The diagnosis was of disc ridge complex and degenerative disc disease.

On June 2009 VA examination of the spine, the Veteran's posture was described as stooped.  Cervical spine range of motion was as follows: forward flexion zero to 25 degrees, extension zero to 20 degrees, lateral flexion zero to 22 degrees bilaterally, and lateral rotation zero to 24 degrees bilaterally.  There was evidence of pain on range of motion.  There was no additional limitation of motion on repetitive range of motion exercises.  A June 2009 X-ray study of the cervical spine revealed significant degenerative changes.  The examiner indicated that the Veteran worked on a full-time basis and that he lost no time from work during the previous 12 months due to the cervical spine.  The examiner diagnosed moderate cervical spine osteoarthritis.  This was productive of neck pain with significant occupational effects in that it caused pain and decreased mobility.  The service-connected cervical spine disability had no impact on grooming, toileting, dressing, and bathing.  It had a mild impact on shopping and chores.  It had a moderate impact on traveling, recreation, sports, and exercise.  

In a September 2009 statement, Dr. MJR indicated that the Veteran had been out of work for six weeks due to pain in the back and neck.  The diagnosis was of cervical disc disease with radiculitis.  Dr. MJR assessed that the Veteran was presently unable to fulfill his employment obligations.

In a January 2010 report, Dr. ARM indicated that the Veteran was suffering from moderate cervical spine stenosis.  According to Dr. ARM, this condition was productive of severe pain and limited the Veteran's ability to have normal cervical spine range of motion.  Dr. ARM opined that the Veteran was permanently disabled and unable to perform any kind of physical employment due to the low back and cervical spine disabilities.  However, according to Dr. ARM, there was not a permanent disability for sedentary employment.  Dr. ARM also indicated that neck pain caused sleep problems and that the Veteran had to take muscle relaxants as a result.

On July 2011 VA examination of the spine, the Veteran complained of constant neck pain that was an eight on a scale of one to 10.  The pain was aggravated by cervical motion and was worse at night.  On objective examination, there was no gross cervical spine deformity.  There was tenderness to palpation of the cervical spine musculature.  Cervical spine forward flexion was from zero to 25 degrees with pain throughout range of motion.  Extension was from zero to five degrees with pain throughout range of motion.  Left side bending was from zero to five degrees with pain throughout range of motion.  Right side bending was from zero to 25 degrees with discomfort at the end of range of motion.  Left rotation was from zero to 10 degrees with pain throughout range of motion.  Right rotation was from zero to 35 degrees with pain at the extremes of motion.  Pain was slightly increased with repetitive range of motion exercises.  However, range of motion remained the same.  There was no evidence of fatigue, weakness, or lack of endurance.  The examiner diagnosed cervical spondylosis and opined that the Veteran could not perform sedentary or physical employment due to in part to the cervical spine disability.  

An October 2012 private medical report indicated right C5 and C8 radiculopathies.  Although the electrodiagnostic study shown abnormalities, only some muscle groups were involved.  That medical record revealed that the Veteran was right handed.

During VA treatment in November 2013, the Veteran indicated that pain interfered with sleep.

At no time during the appeal period has the Veteran experienced incapacitating episodes as a result of this service-connected cervical spine disability.  As such, the Board need not consider an increased rating based on Diagnostic Code 5243, that is, based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Board therefore, instead, will consider this claim under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has taken into account the entirety of the Veteran's cervical spine symptomatology throughout the appeal period to include any insomnia resulting from neck pain.  However, at no time is an evaluation in excess of 20 percent warranted.  38 C.F.R. § 4.71a, DC 5242; Fenderson, supra.  The Board has reached this conclusion because cervical spine forward flexion has never been to 15 degrees or less.  Indeed, throughout the appeal period, forward flexion of the cervical spine has been far greater than 15 degrees.  Furthermore, an increased rating is not warranted at any time because cervical spine ankylosis has never been shown.  Id.  

A separate evaluation is warranted for right upper extremity neurologic symptoms.  Indeed, October 2012 testing revealed right upper extremity radiculopathies.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5235-5242 or 5243 in applicable, Note (1).  


Diagnostic Code 8515 pertains to paralysis of the median nerve.  Under Diagnostic Code 8515, complete paralysis of the median nerve will be assigned a 70 percent rating for the major side and a 60 rating for the minor side.  This requires evidence of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, cannot make a fist, the index and middle fingers remain extended; cannot flex the distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of the wrist weakened; pain with trophic disturbances.  Severe incomplete paralysis of the median nerve warrants a 50 percent rating for the major side and a 40 percent rating for the minor side.  Moderate incomplete paralysis warrants a 30 percent rating for the major side and a 20 percent rating for the minor side.  Mild incomplete paralysis warrants a 10 percent rating for both sides.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Here, the right upper extremity neurologic manifestations cannot be deemed as more than mild in severity because there is no evidence of record indicating that the disability is greater than mild in severity and because electrodiagnostic abnormalities do not have an impact on all muscle groups.  Thus, the Board finds that no more than a 10 percent evaluation for right upper extremity neurologic manifestations is warranted before that date.  38 C.F.R. § 4.124a, Diagnostic Code 8521.


The Board need not consider whether a separate evaluation is warranted for left cervical spine radiculitis because service connection for this additional disability was granted in a November 2009 rating decision.  As well, the Board need not consider whether an increased rating is warranted for this left cervical spine radiculitis because a higher rating for this additional disability was denied in an April 2013 rating decision, and the Veteran did not in response file an NOD regarding that determination.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

And just as when rating his lumbosacral spine disability, when evaluating other disabilities of the musculoskeletal system, so also including his cervical spine disability, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected in range-of-motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, premature or excess fatigability, and incoordination.

Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59.  See also Burton, supra (holding that 38 C.F.R. 4.59 is not just limited to cases where there is arthritis).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell, 13 Vet. App. at 34; Hicks, 8 Vet. App. at 421.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston, 10 Vet. App. at 85.  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Where the diagnostic code is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson, 9 Vet. App. at 11; Johnston, 10 Vet. App. at 84-85.

In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels, 1 Vet. App. at 488, when read together with Diagnostic Code 5003, it does not follow that the maximum rating is warranted under the applicable diagnostic code pertaining to range of motion simply because pain is present throughout the range of motion.  See Id.

Here, to the extent these manifestations have been present, they have been taken into consideration in assigning the existing rating.  There is no means by which to assign a higher rating because the pain, to include any sleep problems emanating from pain, etc., does not result in sufficient restriction of the Veteran's cervical spine range of motion.

During the February 2014 Board hearing, the Veteran's attorney argued that he was entitled to a separate evaluation for cervical stenosis, as his cervical spine disability was rated based on the arthritic component.  But just as when addressing this argument concerning the lumbosacral spine disability, the Board equally does not find that it has any merit concerning the cervical spine disability, either.  The Board finds that a separate evaluation for cervical stenosis is not warranted, as such would violate VA's anti-pyramiding regulation - 38 C.F.R. § 4.14; Esteban, supra.  According to Dr. ARM, the Veteran's cervical stenosis is manifested by pain, and pain already has been taken into consideration when initially rating the cervical spine disability.  It would be impermissible to grant additional compensation for this very same symptom of pain.

Extra-schedular Consideration

In adjudicating these increased-rating claims, the potential application of the various other provisions of Title 38 of the Code of Federal Regulations also have been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extra-schedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In assessing whether the circumstances of this case require this special referral, the Board has considered Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all potentially service-connected symptoms to one service-connected condition or another.

This notwithstanding, the Board finds that the schedular rating criteria sufficiently contemplate the impairment attributable to the Veteran's service-connected thoracolumbar and cervical spine disabilities.  The rating criteria for disabilities of the spine specifically provide for ratings based on the presence of painful arthritis, limitation of motion of the spine (including due to the arthritic pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca), and even incapacitating episodes that may result.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  In this case, the problems reported by the Veteran (pain and consequent limitation of motion) are specifically contemplated by the schedular rating criteria, including their effect on his daily activities.  The Veteran has also reported sleep problems due to low back and cervical spine pain; however the alleged insomnia has not been shown to be productive of any actual functional impairment.  In the absence of exceptional factors associated with his service-connected thoracolumbar spine and cervical spine disabilities, the Board finds that the requirements for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met regarding either disability at issue.  Bagwell, supra; Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Conclusion

In making these rating determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant more favorable decisions regarding the increased rating claims.


ORDER

Service connection for insomnia is denied.

An evaluation higher than 20 percent before July 16, 2011, and higher than 40 percent since, for the lumbosacral spine strain with degenerative disc disease at L5-S1, including entitlement to a separate evaluation for lumbar stenosis, is denied.  

A separate evaluation of 10 percent for right lower extremity radiculopathy before July 16, 2011 and 20 percent effective that date is granted subject to the laws and regulations governing the payment of Veterans' benefits.

An initial evaluation higher than 20 percent for the cervical spine osteoarthritis, including entitlement to a separate evaluation for cervical stenosis, is denied.

A separate evaluation of 10 percent for right upper extremity radiculopathy is granted subject to the laws and regulations governing the payment of Veterans' benefits.



REMAND

The rest of the claims must be remanded rather than decided immediately.

Migraine Headaches

The Veteran asserts that his migraines are due to service-connected disabilities, including especially his cervical spine disability.  In February 2010, he had a VA medical examination during which the examiner indicated the Veteran's migraines occurred independently of his neck pain and were not related to his cervical spine disability.  But that VA examiner also acknowledged that the etiology of the Veteran's migraines was unknown.

The examiner needs to discuss or explain why an opinion regarding the etiology of these headaches cannot be provided.  A precedent case admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Court has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).

The Jones Court accepted that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391. The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id., at 388.  The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion."  The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id., at 389.

The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id., at 390.

As such, a new examination is necessary for an opinion on the likely etiology of the Veteran's migraine headaches - including supplemental comment concerning whether they are proximately due to, the result of, or aggravated by any 
service-connected disability, but especially the cervical spine disability.

TDIU

In February 2014, the Veteran filed a timely NOD regarding the April 2013 rating decision granting a TDIU effective July 16, 2011, arguing that the effective date should have been earlier - to include under 38 C.F.R. § 4.16(b).  

The RO did not issue an SOC, however.  38 C.F.R. §§ 19.26, 19.29 (2013).  Moreover, in response to this required SOC, the Veteran must be given opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  
38 C.F.R. §§ 20.200, 20.302, etc.  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  Manlincon, 12 Vet. App. at 
240-41. 

Pursuant to 38 C.F.R. § 19.9(a), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the claim to the RO for necessary action.  Therefore, the Board must remand this claim for the preparation of an SOC on the issue of entitlement to an effective date earlier than July 16, 2011 for the TDIU, including under 38 C.F.R. § 4.16(b).  See VAOPGCPREC 16-92 (July 24, 1992).

General

All more recent VA clinical records also must be obtained and associated with the claims file for consideration.  38 C.F.R. § 3.159(c)(2).  These records, assuming they exist, since generated and maintained by VA, are constructively in the file, even if not physically so.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, these remaining claims are REMANDED to the RO for the following additional development and consideration:

1.  Obtain and associate with the claims file all VA clinical records dated from June 30, 2011 to the present.

2.  Upon receipt of all additional records, schedule another VA medical examination for a supplemental opinion regarding the etiology of the Veteran's migraines.  In particular, the examiner must indicate the likelihood (very likely, as likely as not, or unlikely) these migraines are directly related to the Veteran's military service from August to November 1978 or, alternatively, are secondarily related to his service, meaning caused OR chronically aggravated by any service-connected disability, especially his cervical spine disability.  


It is most essential the examiner provide explanatory rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  To this end, the examination report must indicate whether pertinent records in the claims file were reviewed in conjunction with the examination and opinion.  In the event that an opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, so merely saying he/she cannot respond will not suffice.

3.  Then adjudicate the claim of entitlement to service connection for migraine headaches.  If this claim continues to be denied, send the Veteran and his representative an SSOC concerning this claim and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

4.  Provide the Veteran an SOC concerning the issue of entitlement to an effective date earlier than July 16, 2011 for the grant of the TDIU - including when considering 38 C.F.R. § 4.16(b), i.e., this benefit on an extra-schedular basis.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent statement) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. §§ 30.200, 20.302(b).  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


